IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-20207
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

REYNALDO HERNANDEZ-MENDOZA,

                                         Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                     USDC No. H-00-CR-747-ALL
                       --------------------
                         December 12, 2001
Before HIGGINBOTHAM, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Reynaldo Hernandez-Mendoza appeals the 70-month sentence

imposed following his plea of guilty to a charge of being found

in the United States after deportation, a violation of 8 U.S.C.

§ 1326.   Hernandez-Mendoza contends that his indictment violated

the Fifth and Sixth Amendments because it lacked an allegation

that he acted with general intent.   In United States v. Berrios-

Centeno, 250 F.3d 294, 296 (5th Cir.), cert. denied, ___ S. Ct.

___ (U.S. Oct. 1, 2001) (No. 01-5535), the court examined

language substantially identical to the language in Hernandez-


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-20207
                                -2-

Mendoza’s indictment and held it sufficient to allege a general

intent to reenter.   Hernandez-Mendoza acknowledges that his

argument is foreclosed by this court’s precedent in United States

v. Guzman-Ocampo, 236 F.3d 233, 236 (5th Cir. 2000), cert.

denied, 121 S. Ct. 2600 (2001), and Berrios-Centeno, and seeks

only to preserve the issue for review by the Supreme Court.

     AFFIRMED.